United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-1470
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Raymond Earl Combee,                     *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: August 7, 1997
                                Filed: August 25, 1997
                                    ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

       In April 1995, a confidential informant working with Pulaski County Deputy
Sheriff Chris Smith engaged in a controlled purchase of methamphetamine from
Raymond Earl Combee. Smith then arrested Combee, who was charged in Pulaski
County Municipal Court with drug-trafficking offenses. These charges were later noll-
prossed, and in May 1996, a federal grand jury charged Combee in a two-count
indictment with distributing methamphetamine, and with possessing methamphetamine
with intent to distribute, both in violation of 21 U.S.C. § 841(a)(1). Combee moved to
suppress evidence seized following his arrest, and to dismiss the indictment on speedy-
trial grounds. In November 1996, the district court1 held a suppression hearing and
bench trial, at the conclusion of which the court denied Combee&s pretrial motions and
found him guilty as charged. At sentencing, the court refused to depart downward from
the applicable Guidelines range based on Combee&s physical ailments. Combee
appeals the denial of his pretrial motions and the district court&s refusal to depart. We
affirm.

       We review de novo the denial of a motion to suppress, although we review
findings of historical fact only for clear error. See United States v. Weinbender, 109
F.3d 1327, 1329 (8th Cir. 1997). Smith testified that he and the confidential informant
entered Combee&s trailer home after Combee&s girlfriend invited them inside to wait for
him. When Combee arrived moments later, he indicated that he would be willing to sell
drugs to the confidential informant for redistribution to Smith. Combee then stepped
away with the informant--who had been given funds for the purchase and had been
searched for drugs--and engaged in an exchange. The confidential informant returned
to Smith and gave him a baggie of methamphetamine. At that point, Smith arrested
Combee, and during an ensuing pat-down search, discovered additional
methamphetamine in Combee&s jacket.

      Based on this testimony, which the district court credited, see United States v.
Adipietro, 983 F.2d 1468, 1472 (8th Cir. 1993), we conclude the court did not err in
denying Combee&s motion to suppress, see Conrad v. Davis, 1997 WL 398569, at *4
(8th Cir. July 17, 1997) (because custodial arrest of suspect based on probable cause
is reasonable intrusion under Fourth Amendment, search incident to arrest requires no
additional justification (cited case omitted)); United States v. Scott, 91 F.3d 1058, 1061
(8th Cir. 1996) (in determining whether probable cause exists to make warrantless



      1
        The HONORABLE WILLIAM R. WILSON, JR., United States District Judge
for the Eastern District of Arkansas.

                                           -2-
arrest, court looks to totality of circumstances to see whether prudent person would
believe individual had committed or was committing crime).

      We also affirm the denial of Combee&s motion to dismiss the indictment. We
agree with the district court that the time lapse between Combee&s arrest by Pulaski
County officials and his federal indictment and trial did not violate his statutory right
under 18 U.S.C. § 3161(b), see United States v. Beede, 974 F.2d 948, 950-51 (8th Cir.
1992) (state arrest does not trigger the statutory thirty-day period), cert. denied, 506
U.S. 1067 (1993), or his constitutional rights. See United States v. Walker, 92 F.3d
714, 717 (8th Cir. 1996) (Sixth Amendment speedy-trial factors); Bennett v. Lockhart,
39 F.3d 848, 851 (8th Cir. 1994) (Due Process Clause and pre-indictment delay), cert.
denied, 514 U.S. 1018 (1995).

       Finally, after carefully reviewing the sentencing transcript, we conclude that the
district court was fully aware of its authority to depart under U.S.S.G. § 5H1.4, p.s.
(1995) (departure based on defendant&s extraordinary physical impairment), and made
an unreviewable discretionary decision not to do so. See United States v. Field, 110
F.3d 587, 591 (8th Cir. 1997).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-